Citation Nr: 0832537	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  04-03 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to February 
1986 and from November 1986 to November 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran requested a hearing before the Board.  In 
November 2007, the veteran was notified that his hearing was 
scheduled for December 2007.  However, he failed to appear.

The January 2004 statement of the case addressed the 
veteran's PTSD issue as well as entitlement to service 
connection for thoracic spine and knee disorders and the 
issue of entitlement to a rating in excess of 20 percent for 
mechanical low back pain syndrome.

In his February 2004 VA Form 9 (substantive appeal), the 
veteran specifically only appealed the issues with regard to 
the thoracic spine, the right knee, and PTSD.  Therefore, the 
issue regarding entitlement to a rating in excess of 20 
percent for mechanical low back pain syndrome is not before 
the Board.  Additionally, in a June 2006 rating decision, the 
RO granted entitlement to service connection for a right knee 
disorder.  Service connection was also awarded for kyphosis 
of the dorsal spine, which was evaluated together with the 
veteran's low back disability.  This represents a full grant 
of the benefits sought on appeal as to these issues.  
Therefore, the Board will confine this discussion to the 
issue as set forth above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has PTSD that is related to his 
active duty.  The record shows he has been diagnosed with 
PTSD.  In-service and post-service stressors have been noted 
throughout his treatment records.  The veteran reported two 
in-service stressors that he related to his PTSD.  One 
involved being the recipient of incoming fire while stationed 
in Honduras.  The other involved injuring his right ankle 
when a goal post fell on him.  The right ankle injury has 
been corroborated by the veteran's service medical records.

However, the other stressor related by the veteran has not 
been investigated by the RO, despite the veteran having 
provided a two-month time frame during which he contends this 
event occurred.  Therefore, the Board finds that a remand is 
necessary to investigate this claimed stressor.  In addition, 
the veteran should be afforded a VA examination to determine 
whether he has PTSD that is related to any confirmed in-
service stressor.

Accordingly, the case is REMANDED for the following action:

1.  Investigate the stressor identified by 
the veteran when he was the recipient of 
incoming fire while stationed in Honduras.  
The veteran indicated that this incident 
occurred in November or December of 1983.  
He indicated that, at that time, he was 
assigned to the 101st Air Assault at 
Palmarola Air Base outside of Comayagua, 
Honduras.  The RO should take all 
appropriate measures to corroborate this 
claimed stressor, to include contacting 
the U.S. Army & Joint Services Records 
Research Center (JSRRC), if it is deemed 
necessary.

2.  Schedule the veteran for a VA 
examination to determine whether he has 
PTSD that is due to any corroborated, in-
service stressor.  If PTSD is diagnosed, 
the examiner should be asked to identify 
the specific stressor or stressors that 
support the diagnosis.  A rationale should 
be provided for all stated opinions.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




